Citation Nr: 0726606	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  97-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right hip trauma.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right foot callous.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post operative osteotomy with bursa and 
sesamoind excision of the 5th metatarsal.  

4.  Entitlement to a compensable evaluation for the service-
connected right area rib trauma.  

5.  Entitlement to service connection for claimed prostate 
cancer, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and June 2003 rating 
decisions issued by the RO.  

The Board remanded the appeal concerning the service-
connected right foot, right hip and right rib area 
disabilities back to the RO in September 1999 and December 
2000 for further development of the record.  

In the July 2003 Notice of Disagreement (NOD), the veteran 
expressed disagreement with the June 2003 rating decision 
concerning the RO's denial of service connection for prostate 
and colon cancers.  The RO issued a Statement of the Case 
(SOC) concerning these issues in March 2004.  In his March 
2004 Substantive Appeal, the veteran indicated that he only 
wished to pursue his appeal concerning the issue of service 
connection for prostate cancer.  Accordingly, the issue of 
service connection for colon cancer is not before the Board 
on appeal.  

The issues of increased evaluations for the service-connected 
right foot disabilities are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected right hip disability is not shown 
to be manifested by limitation of flexion of the thigh to 30 
degrees or limitation of abduction resulting in motion lost 
beyond 10 degrees; neither anklyosis of the hip, hip flail 
joint nor impairment of the femur is demonstrated.  

2.  The service-connected right area rib injury is shown to 
be productive of a disability picture that more nearly 
approximates that of a superficial scar that is painful on 
examination.  

3.  The veteran is not shown to have manifested findings of 
prostate cancer in service or for many years thereafter.  

4.  The currently demonstrated prostate cancer is not show to 
be associated with herbicide exposure or other event or 
incident of the veteran's service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right hip 
trauma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.7, 4.71a including Diagnostic Codes 5023, 5250-5255 
(2006).  

2.  The criteria for the assignment of an evaluation of 
10 percent, but not higher for the service-connected right 
area rib injury are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.118 including Diagnostic Codes 7804 and 7819 (2006).  

3.  The veteran's disability manifested by prostate cancer is 
not shown to be due disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor may it be presumed to have been due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in September 2002 and February 2005 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of the VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decisions.  However the RO 
readjudicated the appeal in a March 2004 Statement of the 
Case and a May 2005 Supplemental Statement of the Case.  

Moreover, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letters is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 1997 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  




II.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


A.	Factual Background

In an October 1970 rating decision, the RO granted service 
connection for residuals of right hip area trauma and right 
rib area trauma.  Noncompensable evaluations were assigned 
for each, effective in September 1969.  

In the now appealed March 1997 rating decision, the RO 
assigned a 10 percent evaluation for the service-connected 
right hip disability.  The noncompensable evaluation assigned 
for the service-connected right rib area disability remained 
unchanged.  

The VA treatment records from January 1997 to April 1998 are 
replete with references to treatment for various medical 
issues, including his right hip and right rib disorders.  

During a January 1997 VA examination, the veteran reported 
having pain in the posterior right sacroiliac level 
intermittently but not on a daily basis.  The pain increased 
when he walked.  

On examination, right hip motion was painfully restricted to 
80 degrees of forward flexion.  The veteran had no backward 
flexion.  He had full abduction and adduction, internal 
rotation to neutral and external rotation to 30 degrees.  The 
veteran demonstrated pain in all range of motion testing.  
Tenderness was evident over the right greater trochanter and 
right sacroiliac joint.  

The right rib cage was noted to be tender.  There was a 
palpable prominence with pain on the right side of the lower 
costal margin from the mid axillary space to the sternum.  

The veteran was diagnosed with status post rib fractures per 
history with residual fracture symptomatlogy/deformity and 
mild symptomatic arthrofibrosis of the right hip with chronic 
sprain of the right sacroiliac joint with right trochanteric 
bursitis.  

In a June 1997 statement, a private physician opined that, 
given his musculoskeletal dysfunction, the veteran was 
disabled for all but totally sedentary duty.  

The VA treatment records from December 1998 to August 1999 
document the veteran's treatment for his various medical 
issues.  

During an October 1999 VA examination, the veteran reported 
having some pain in the right upper gluteal area with maximum 
flexion of the right hip.  His range of motion testing showed 
flexion to 110 degrees, external rotation to 40 degrees, 
internal rotation to 35 degrees, abduction to 35 degrees, and 
adduction to 25 degrees.  

The right anterior rib cage at its costal margin had a lump 
measuring 1.5 by 1.5 cm and was moderately tender.  The 
veteran reported there had been no change in size, shape or 
degree of tenderness.  There was no pain with springing the 
rib cage.  

The X-ray studies of the right hip showed slight degenerative 
disease of the sacroiliac joints.  There were 3 small areas 
of ectopic bone in the medial soft tissues of the right 
proximal thigh.  

The veteran was diagnosed with possible old costal cartilage 
fracture with residual soft tissue and/or cartilaginous lump.  
As to the hip, the veteran was diagnosed with contusion right 
gluteal area with continuing pain complaints.  

During a September 2002 VA examination, the veteran walked 
with a limp, used a cane and favored his right leg.  The 
right hip had 90 degrees of flexion, 20 degrees of external 
rotation, 10 degrees of internal rotation, 25 degrees of 
abduction, and 15 degrees of adduction.  

The veteran experienced pain in all range of motion and he 
reported severe pain extending the hip from a flexed 
position.  He was tender all about the right hip and lower 
back to a moderate degree.  

The X-ray studies of the right hip showed the hip joint, 
femur and pelvis appeared normal.  There were some small 
areas of heterotopic bone adjacent to the lesser trochanter 
and in the medial soft tissues of the proximal right thigh.  

The veteran was diagnosed with chronic synovitis, 
arthrofibrosis of the right hip, and heterotopic bone in soft 
tissues medial right thigh.  The examiner opined that the hip 
condition would cause moderate impairment of function with 
most physical activities.  

The VA treatment records from October 2002 to May 2005 
document the treatment the veteran received for his various 
disabilities.  

During the January 2005 VA examination, the veteran 
demonstrated tenderness over the right iliac crest extending 
to the right gluteal region.  The veteran had flexion to 110 
degrees, internal rotation to 15 degrees, external rotation 
to 10 degrees, and abduction to 15 degrees.  There was no 
laxity of the right hip joint with repetitive use or 
additional loss of range of motion due to pain, fatigue, 
weakness or neurological deficits.  

The veteran was diagnosed with contusion to the right hip and 
muscles of the hip.  The veteran did demonstrate an altered 
gait because of the right hip condition.  

The veteran also had a contusion to the right chest wall with 
localized pain.  The examination showed subcutaneous nodule 
which was tender to touch.  His breathing was normal, and he 
experienced no overt discomfort at rest.  However, on 
exertion he had pain in the right area.  


B.	Right Hip Trauma

In the present case, the RO has evaluated the veteran's right 
hip disability under the rating criteria for myositis 
ossificans  See 38 C.F.R. § 4.71a, Diagnostic Code 5023.  

Regulations provide that diseases under diagnostic code 5023 
will be rated on limitation of motion of affected parts, as 
arthritis degenerative.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

The Board will first address other criteria that deal with 
rating disability of the hip and thigh.  Here, the veteran 
has not been shown to have flexion limited to 30 degrees or 
limitation of abduction with motion lost beyond 10 degrees as 
would warrant a rating higher than 10 percent based on 
functional loss.  As neither ankylosis of the hip, a hip 
flail joint nor other impairment of the femur is not 
demonstrated by the facts, an evaluation in excess of 10 
percent cannot be applied in this case under any of the other 
of potentially applicable criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255.  

Absent a showing of findings that would permit application of 
these other criteria, a 10 percent rating assignable for 
painful motion of a major joint is the highest permitted 
under Diagnostic Code 5023.  38 C.F.R. § 4.71a.  

Accordingly, the veteran's claim for an increased evaluation 
for the service-connected right hip disability must be 
denied.  


C.	Right Area Rib Injury

The RO has analogously evaluated the veteran's right area rib 
injury under the rating criteria for removal of ribs.    See 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  Under Diagnostic 
Code 5297, a 10 percent evaluation is assigned for removal of 
one rib, or resection of two or more ribs without 
regeneration.  

A 20 percent evaluation is assigned for removal of two ribs.  
A 30 percent evaluation is warranted for removal of three or 
four ribs.  A 40 percent evaluation is assigned for removal 
of five or six ribs.  A 50 percent evaluation is applied for 
removal of more than 6 ribs.  

The Board has applied these rating criteria to the case at 
hand.  Given that the veteran has not been shown to have had 
removal of one rib or resection of two or more ribs without 
regeneration, a compensable evaluation would not be for 
application these rating criteria.  

However, given the veteran does demonstrate evidence of a 
contusion in the right rib area and tenderness to palpation, 
the Board finds that the service-connected rib injury 
residuals more nearly approximate a disability picture that 
warrants the assignment of a 10 percent rating under 
Diagnostic Codes 7819 and 7804.  

As the evidence supports the assignment of a 10 percent 
evaluation for the service-connected right rib area injury, 
the appeal to this extent is allowed.  38 C.F.R. § 4.7.  


III.	Prostate Cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain diseases, including prostate cancer, may be 
presumed to have been incurred during service if shown the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran is shown to have served in 
the Philippines while on active duty, during the Vietnam 
Era.  

In this regard, the VA regulations provide that a veteran who 
had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e), including prostate cancer, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii). In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran has not provided any competent evidence to show 
that he was exposed to herbicide agents while stationed at 
Clark Air Force Base in the Philippines or in connection with 
other service.  

Further, he has not provided specific information that would 
reasonably facilitate verification of any claimed herbicide 
exposure at this time.  The veteran asserts in this regard 
that he was exposed to herbicides while servicing planes that 
flew missions over the Republic of Vietnam, but has not 
provided any basis for assessing the nature and extent of any 
such exposure.  

In the absence of evidence confirming service in the Republic 
of Vietnam or documenting another potentially measurable 
instance of herbicide exposure, 38 C.F.R. § 3.307(a)(6)(iii) 
is not applicable, and the veteran's claim will only be 
addressed on a direct service connection basis in this 
decision. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, prostate cancer during service or for 
many years thereafter.  

The earliest evidence of record of prostate cancer is a 
September 2001 VA treatment record showing elevated PSA 
levels.  None of the subsequent medical evidence of record 
contains an opinion or similar evidence linking any current 
prostate cancer to an event or incident of the veteran's 
service.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as related during the 
August 2006 hearing.  While the veteran is competent to 
testify to symptomatology capable of lay observation, he has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the claim must be 
denied.



ORDER

An increased rating in excess of 10 percent for the service-
connected right hip trauma is denied.  

An increased rating of 10 percent for the service-connected 
right area rib injury is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

Service connection for claimed prostate cancer is denied.  



REMAND

The veteran has testified that he has a constant aching in 
his right foot.  

The October 1999 VA examination showed deformity of the foot 
including evidence of pronation and characteristic 
callosities.  The veteran was diagnosed with pes planus, 
painful plantar intractable hyperkeratoses, painful corn, and 
residual of foot surgery.  

However, the January 2005 VA examination showed no major 
deformity of the foot.  However, it did note the multiple 
calluses and tenderness over the midfoot region of the 
metatarsal bones.  It also noted that the veteran wore 
modified booting to accommodate his needs.  

Given the veteran's statements and the examination findings, 
the Board finds that a more contemporaneous VA examination is 
necessary. See VAOPGCPREC 11-95 (April 7, 1995) (the Board is 
required to remand a case back to the RO for a new 
examination when the claimant asserts that the disability in 
question has worsened since the last examination).  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected right foot 
disabilities.  Based on the response, the 
RO should undertake all indicated action 
to obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

2.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected right foot disability.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.  

3.  After completion of the above 
development, the claim for increased 
evaluations for the service-connected 
right foot disability should be 
readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
 
Thereafter if indicated, this case should be returned to the 
Board for the purpose of appeallate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


